This is an appeal from the county court of Payne county wherein the plaintiff in error on the 12th day of April, 1920, was convicted of the crime of selling intoxicating liquor, to wit, one pint of whisky to one L.R. Bishop, alleged to have occurred on or about the 2d day of September, 1920, and punishment assessed at a fine of $50 and imprisonment in the county jail for a period of 30 days.
The only error assigned is that the evidence is insufficient to sustain the conviction. The witness Bishop testified that he bought a pint of corn whisky from the defendant, James Wood, in the city of Cushing, Okla., and paid him $7 for the same, but this occurred on the 3d day of September, 1920. The defense relied upon was an alibi, defendant claiming he was in the city of Tulsa on the 2d day of September, 1920, and denying that he sold any whisky to the witness Bishop. While the evidence is conflicting, there is evidence in the record which, if believed, is sufficient to sustain the conviction.
The questions of the weight of the evidence and the credibility of the witnesses were for the jury.
Judgment affirmed. *Page 209